Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 26, 2013

                                     No. 04-13-00383-CV

                    Arthur VEGA Individually and d/b/a Dolco Packaging
                                       Appellant

                                               v.

                                     COMPASS BANK
                                        Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-07719
                          Honorable Laura Salinas, Judge Presiding

                                        ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Luz Elena D. Chapa, Justice

        Appellee and Cross-Appellant, Compass Bank, has filed a notice stating it no longer
desires to prosecute its cross-appeal and requesting an order dismissing the cross-appeal. We
therefore order Compass Bank’s cross-appeal DISMISSED.



                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2013.




                                                    Keith E. Hottle
                                                    Clerk of Court